Citation Nr: 1017784	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand and 
ring finger disorder.

2.  Entitlement to service connection for a right hand 
disorder.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1986 to December 2006.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, as part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by 
allowing service members to file 
pre-discharge claims for disability compensation with VA.  In 
order to facilitate the quick processing of claims under the 
BDD program, the Virtual VA paperless claims processing 
system is utilized.  Instead of paper, a highly secured 
electronic repository is used to store and review every 
document involved in the claims process.  The use of this 
system allows VA to leverage information technology in order 
to more quickly and accurately decide a Veteran's claim for 
benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of this Veteran's 
case should take into consideration the existence of this 
electronic record. 

The Veteran submitted a written request in July 2009 to 
withdraw numerous other claims he also had filed for higher 
initial ratings for chondromalacia of his knees, status post 
bilateral inguinal hernia repair, residual surgical scars 
from the hernia repair, status post right umbilical hernia 
repair, bilateral hallux valgus, bilateral pes planus, status 
post fracture of the proximal third of the left fibula, and 
for service connection for a bilateral elbow disorder and 
chronic cough.  Therefore, inasmuch as he is no longer 
pursuing these claims, they are no longer at issue.  
38 C.F.R. § 20.204 (2009).




FINDING OF FACT

The Veteran does not currently have disability involving his 
left hand and ring finger or right hand.  


CONCLUSION OF LAW

Left hand and ring finger and right hand disorders were not 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was provided to the Veteran in July 
2006, before initially adjudicating his claims in the March 
2007 decision at issue, so the preferred sequence.  That 
letter informed him of the evidence required to substantiate 
his claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.

Note also that the July 2006 letter and a more recent letter 
issued in April 2008 complied with Dingess by also discussing 
the downstream disability rating and effective date elements 
of the claims.  And of equal or even greater significance, 
after providing that additional Dingess notice, the RO went 
back and readjudicated the claims in the July 2009 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So even though only one of those two 
letters preceded the initial adjudication of the claims, the 
timing defect in the provision of the second notice, which 
was post-adjudicatory, has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and VA treatment 
records.  In addition, the Board finds that a VA compensation 
examination is unnecessary to decide the claims as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Significantly, the Veteran's post-service medical records do 
not show a current diagnosis of any disorder involving his 
right or left hand or left ring finger.  Rather, the July 
2006 VA examiner specifically discounted the notion that the 
Veteran has any pathology referable to his hands and fingers.  
VA is not obligated to provide another examination for a 
medical nexus opinion where, as here, the supporting evidence 
of record consists only of his unsubstantiated lay statements 
and allegations regarding these claimed disabilities.  See 
Waters v. Shinseki, No. 2009-7071 (April 6, 2010); Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to Service Connection for Right 
Hand and Left Hand and Left Ring Finger Disorders

The Veteran attributes these claimed disorders to his 
military service.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2009).  Stated somewhat differently, 
to establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus, i.e., etiological link 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD, i.e., arthritis) will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

A review of the Veteran's STRs confirms that he did, in fact, 
injure his right ring (fourth) finger during service, in 
December 1987, while playing flag football.  A December 1987 
STR shows a resulting diagnosis of an open dislocation of his 
right ring finger at the proximal interphalangeal (PIP) 
joint.  But a contemporaneous December 1987 X-ray found no 
evidence of dislocation or fractures, but merely soft tissue 
swelling in the region of the fourth PIP joint.  So there is 
no indication of any in-service complaint, treatment, or 
diagnosis for any problems with his left ring finger, the 
finger at issue in this appeal.  But even assuming he 
inadvertently referred to the wrong finger when filing his 
claim, even his right ring finger that was injured during his 
military service was noted to have been progressively 
improving with occupational therapy.  So that injury to this 
finger in service appears to have been merely acute and 
transitory and resolved long before his discharge without any 
chronic residual disability.  Indeed, in March 1988, so only 
about 3-4 months after that injury, he indicated the only 
time his finger bothered him was when he hit it on something.  
Also by March 1988, he had increased range of motion and grip 
strength and less edema and resolving tenderness.  So by all 
accounts, any finger condition he had as a result of that 
injury in service resolved by the time of his separation, 
especially as there is no post-service diagnosis of a 
disability for any finger whatsoever, of either hand, aside 
from his complaints of pain.  But mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition, is 
not generally considered a disability for VA compensation 
purposes and cannot substantiate a claim for service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Moreover, in April 1992, the Veteran complained of hand 
problems and received a diagnosis of bilateral clubbing and 
mild cyanosis.  But the evaluating clinician remarked that 
the clubbing was probably a "normal variant."  And in any 
event, the Veteran's STRs show no further diagnosis of a hand 
condition during service.  So any condition involving his 
hands that he may have had while in service also appears to 
have been acute and transitory and resolved by the time of 
his separation from service many years later in 2006 without 
any chronic residual disability.

When, as here, chronicity of disease or injury in service is 
not established or is legitimately questionable, a showing of 
continuity of symptomatology following service is required to 
support the claim.  38 C.F.R. § 3.303(b).  For the showing of 
chronic disease in service, there is a required combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Moreover, 
evidence relating a current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

With this in mind, most fatal to the Veteran's claims is that 
there simply is no medical evidence in the file confirming he 
has any current disability involving his hands or left ring 
finger.  Proof of current disability is perhaps the most 
fundamental requirement for establishing entitlement to 
service connection.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability on the date of application, not for past 
disability).  See, too, Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating that, in the absence of proof of 
current disability, there can be no valid claim since service 
connection presupposes a current diagnosis of the condition 
claimed).  See also McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of 
current disability is satisfied when the claimant has 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that he may 
be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).  
Here, though, there is no such supporting evidence or 
indication.

Concerning this, the Veteran's post-service medical records 
are completely unremarkable for any documented diagnosis of a 
disorder of his hands or left ring finger.  Rather, the 
competent evidence of record specifically discounts this 
notion of any existing disorder of his hands and left ring 
finger.  The July 2006 VA (QTC) examination report recorded 
the Veteran's complaints of "some form of early arthritis" 
in both hands and the left ring finger for the prior two 
years, so dating back to at least 2004, while in service.  
But this VA examiner nonetheless objectively found, referring 
to the bilateral hand and left ring finger claims, 
that "[n]o pathology is identified on physical examination 
to render a diagnosis."  
X-rays taken during that July 2006 VA examination were 
negative for both hands.

In addition, the Veteran's VA outpatient treatment records 
show he visited an emergency room in July 2007 for complaints 
of pain and stiffness in both hands, but more so in his right 
hand than his left.  However, the diagnosis was merely "hand 
pain" - which, as held in the Sanchez-Benitez case cited, 
is not tantamount to concluding he has any actual current 
disability.  And an X-ray of his right hand, the most 
problematic, was "normal" (although there was no X-ray of 
his left hand).

The Veteran is certainly competent, even as a layman, to 
comment on any symptoms within his five senses, such as pain 
and stiffness in his hands and ring finger.  But he is not 
also competent to provide a probative opinion concerning 
whether a diagnosis is warranted to justify these complaints 
of pain and stiffness in these areas, especially since the 
doctors that have had occasion to evaluate and treat him have 
not made any such diagnosis.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2), Rucker 
v. Brown, 10 Vet. App. 67 (1997), and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

To reiterate, in the 31/2 or so years since the Veteran's 
military service ended, no doctor or other qualified medical 
health care provider has ever made a clinical diagnosis 
confirming the Veteran has disorders involving either hand, 
let alone his left ring finger in particular.  So obviously 
there is no possible means of attributing a non-existent 
condition to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Simply stated, the medical record outweighs the Veteran's 
personal belief that he has bilateral hand and left ring 
finger disabilities due to his military service.  Thus, 
absent current disability, service connection cannot be 
granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims, in turn meaning 
there is no reasonable doubt to resolve in his favor, and 
that his claims resultantly must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The claim for service connection for a left hand and ring 
finger disorder is denied.

The claim for service connection for a right hand disorder is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


